Case: 2:18-cv-00736-MHW-EPD Doc #: 106 Filed: 12/09/19 Page: 1 of 5 PAGEID #: 1937




                          THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
 STEVE SNYDER-HILL, et al.,               )                 Case No. 2:18-cv-00736
                                          )
             Plaintiffs,                  )                 Judge Michael H. Watson
                                          )
 v.                                       )                 Chief Magistrate Judge Elizabeth P.
                                          )                 Deavers
 THE OHIO STATE UNIVERSITY,               )
                                          )
             Defendant.                   )
 ________________________________________ )

    DEFENDANT THE OHIO STATE UNIVERSITY’S COMBINED RESPONSE IN
  OPPOSITION TO (1) THE SNYDER-HILL PLAINTIFFS’ MOTION TO AMEND AND
  TO FILE UNDER SEAL AND (2) THE SNYDER-HILL PLAINTIFFS’ MOTION FOR
                       LEAVE TO CORRECT FILING

        Defendant The Ohio State University (“Ohio State”) respectfully provides the following

 combined response in opposition to (1) The Snyder-Hill Plaintiffs’ Motion To Amend And To File

 Under Seal, Doc. 101 (the “Motion to Amend”) and (2) The Snyder-Hill Plaintiffs’ Motion For

 Leave To Correct Filing, Doc. 103 (the “Motion to Correct”).

        The Motion to Amend states that Ohio State “does not consent to amendment.” See Motion

 to Amend at 1. This is not entirely accurate. Ohio State agreed to consent to complaint

 amendments adding new plaintiffs because such amendments would assist with mediation efforts.

 Ohio State currently does not oppose amendments to add new plaintiffs (and allegations specific

 to those new plaintiffs) to the complaints in any of the current Strauss-related cases.

        The Snyder-Hill plaintiffs’ proposed Second Amended Complaint (“SAC”), however, adds

 zero new plaintiffs. Contrary to the prior representations of plaintiffs’ counsel, the plaintiffs in

 this case now purport to seek leave to add approximately 13 pages to their FAC to: (i) make public

 allegations relating to plaintiffs Melvin Robinson and Douglas Wells, who previously were
Case: 2:18-cv-00736-MHW-EPD Doc #: 106 Filed: 12/09/19 Page: 2 of 5 PAGEID #: 1938




 identified in the FAC as John Doe 1 and John Doe 211, respectively; (ii) provide new allegations

 about Strauss’ conduct relating to 16 plaintiffs who also were previously identified as plaintiffs in

 the FAC (in reality, the allegations are not just new, but plaintiffs have completely re-written them

 in a manner that is inconsistent with and/or directly contradicts prior allegations); and (iii) add

 other allegations to reflect additional information plaintiffs have allegedly learned about Ohio

 State’s culpability. The proposed amendments are improper for several reasons.

         First, the proposed amendments are untimely and prejudicial to Ohio State and the 300+

 other plaintiffs who have been mediating in good faith for the last six months. The vast majority

 of the proposed amendments alleging what Strauss did to these 16 previously identified plaintiffs

 at least twenty years ago, and the harm they allegedly experienced as a result, is information that

 was already available to plaintiffs at the time they filed their original Complaint on July 26, 2018,

 and their FAC on November 13, 2018. Both prior complaints set forth detailed allegations specific

 to each plaintiff’s experience with Strauss and the harm incurred, all of which plaintiffs were aware

 of at the time of the conduct. Ohio State, the mediator, and the 300+ other plaintiffs in the related

 cases have relied upon those these allegations during the mediation proceedings.

         Additionally, and more troubling, most of the proposed amendments relating to the 16

 previously identified plaintiffs are not merely “additional details” about what Strauss did to these

 plaintiffs (as plaintiffs inaccurately characterize them, see Motion to Amend at 2), but instead

 consist of proposed deletions and additions that are inconsistent with and/or directly contradict

 plaintiffs’ prior allegations. Multiple plaintiffs have materially changed the nature of the abuse

 they allegedly endured and the harm they allegedly suffered, and other plaintiffs have deleted



 1
   Plaintiffs’ SAC states that Douglas Wells was previously listed as John Doe 22 in the FAC, but Douglas Wells’
 allegations in the SAC align with the allegations of John Doe 21 in the FAC.


                                                       2
Case: 2:18-cv-00736-MHW-EPD Doc #: 106 Filed: 12/09/19 Page: 3 of 5 PAGEID #: 1939




 certain allegations relating to their knowledge of the abuse at the time it occurred. These

 discrepancies raise questions and undermine mediation efforts. They should not be allowed.

        Finally, the proposed amendments are fundamentally inconsistent with the Court’s prior

 directive, repeated numerous times throughout the course of these proceedings, “encourag[ing] the

 parties to focus their efforts on mediation, and any discovery pursued should be narrowly tailored

 for the purposes of mediation.” See Garrett, Case No. 2:18-cv-692, Doc. 90 at 2. None of the

 proposed amendments assists with mediation efforts. The Snyder-Hill plaintiffs already amended

 their Complaint over a year ago, and the parties have been actively mediating for the past six

 months. It is improper for these plaintiffs to amend their Complaint, again, at this stage of

 litigation – especially given that Ohio State’s motion to dismiss the FAC is fully briefed and ready

 for the Court’s decision, if and when the mediation with these plaintiffs were to reach an impasse.

 See Order, Case No. 2:18-cv-692, Doc. 108 at 2 (“Defendant may renew the motions [to dismiss]

 if mediation ultimately proves unsuccessful.”).

        For the foregoing reasons, the Snyder-Hill plaintiffs’ latest proposed amended complaint

 should be denied.




                                                   3
Case: 2:18-cv-00736-MHW-EPD Doc #: 106 Filed: 12/09/19 Page: 4 of 5 PAGEID #: 1940




                                     DAVID A. YOST
                                     ATTORNEY GENERAL OF OHIO

                               By:   /s/ Michael H. Carpenter
                                     Michael H. Carpenter (0015733) (Trial Attorney)
                                     Timothy R. Bricker (0061872)
                                     David J. Barthel (0079307)
                                     Jennifer A.L. Battle (0085761)
                                     Stephen E. Dutton (0096064)
                                     CARPENTER LIPPS AND LELAND LLP
                                     280 Plaza, Suite 1300
                                     280 North High Street
                                     Columbus, OH 43215
                                     Telephone: (614) 365-4100
                                     Facsimile: (614) 365-9145
                                     E-mail:carpenter@carpenterlipps.com
                                            bricker@carpenterlipps.com
                                            battle@carpenterlipps.com
                                            barthel@carpenterlipps.com
                                            dutton@carpenterlipps.com

                                     Special Counsel for Defendant The Ohio State
                                     University




                                        4
Case: 2:18-cv-00736-MHW-EPD Doc #: 106 Filed: 12/09/19 Page: 5 of 5 PAGEID #: 1941




                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was filed electronically on December 9, 2019. Notice

 was sent by operation of the Court’s electronic filing system to all other counsel who have entered

 an appearance and any parties who have entered an appearance through counsel. The parties may

 access this fling through the Court’s ECF system.




                                                      /s/ Michael H. Carpenter
                                                      Trial Attorney for
                                                      Defendant The Ohio State University




                                                 5
